Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee se/t forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the claimed combination of limitations.  
The prior art does not teach what could be reasonably considered to be a guide which is configured to support a memory as claimed, is positioned at the bottom of the cartridge as claimed, the guide having a supporting portion which is configured to support the cartridge when placed on a horizontal placement surface with the guide also having an opposing surface which opposes the horizontal placement surface when the cartridge is supported by the supporting portion. Note that in light of the consistent manner in which the specification uses the term “opposing” to indicate contact between two elements, not just to refer to the opposing of the guide in ¶0119 but also to refer to other elements “opposing” each other as in ¶0080 (paragraph numbers are the same both in the specification as filed on 01/28/2021 and in the Pre Grant Publication of the current application), the term “opposing” as claimed indicates contact or a relatively close relationship of some sort, not merely an element which faces another across a meaningfully sized gap.
The examiner notes that the claims as amended are distinct from the claims of the parent application patent at least due to the claims as amended requiring that the guide support the memory.  As explained in the Notice of Allowability dated 02/24/2022 with regard to Furuichi et al (US Patent 8,050,593 B2) the positioning of the memory on a guide with the structure claimed and not another location of the cartridge is not an arrangement which would be obvious to a person having ordinary skill in the art at the time of filing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852